Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it repeats information in the title (1st sentence).  Correction is required.  See MPEP § 608.01(b).

The following change is suggested: 
At least one tracking device provides real-time tracking of individuals and items within a predetermined area. The at least one tracking device provides real- time location updates to at least one user device and at least one remote server. The at least one tracking device is also operable to provide transactional and personal information to the at least one remote server.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “A system according comprising:”. The word “according” should perhaps be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 20180035257) in view of Gill (US 20210007325).

Regarding claim 1, McCormick discloses a system (Fig. 2; [0010]; [0027] describes Fig. 2; Fig. 3 shows similar configuration) according comprising:
at least one tracker (Fig. 2, element 210; [0027]; Fig. 3, element 310; [0030])
 at least one user device (Fig. 2, element 200; [0027]; Fig. 3, element 300; [0030]);
at least one remote server (Fig. 2, server 250; [0027]; Fig. 3, server 350; [0030]),
and one or more networks (Fig. 1, network 140; [0026], last 6 – 8th lines; Fig. 3, network shown unnumbered);
where the at least one tracker is attached to a tracked entity ([0004], lines 16+ disclose “User A may have her ABC Tracker device attached to her wallet “ ; [0048] discloses “… a user that attaches a tracker to a set of keys..”; wherein the tracked entity here is the wallet or keys; [0030] discloses several other types of items that may be tracked);
where the at least one tracker communicates with the at least one remote server, the at least one user device or combinations thereof via the one or more networks (inherent in Figs. 2 & 3; Abstract discloses tracker emits RF signal  which is detected by locator device, hence communication between tracker and user device) ;
where the at least one tracker communicates location information to the at least one remote server, the at least one user device, the at least one charging station, or combinations thereof (Abstract, 6th last lines+ discloses “ … when the sighting of the registered trackable device meets the criteria, a report of the new location to a server, the report including a geographical location of the registered trackable device…”; [0006] & [0007] last sentence),
where the at least one remote server is operable to maintain the location information of the at least one tracker at all times ([0006] & [0007] last sentences, wherein location information is sent to the server whenever the criteria is met, hence continuously tracked);
where the at least one user device is operable to display the location of the at least one tracker  ([0042], 1st sentence; Fig. 5 shows “…new location will be forwarded to you..” ; Fig. 7; [0047]);
where the at least one user device is operable to modify the operation of the at least one tracker  ([0040] discloses “…the user interface 112 allows a user to send commands and receive information about tracker devices .. …functions of the UI 112 can include allowing a user to register and unregister tracker devices ….” ; [0045] discloses “…application 115 can include the registering, leashing, tracking and editing a name or a photo of a tracker device.” );
where the at least one user device is operable to report the loss of the tracked entity to the at least one remote server ([0027], left column,12th last line states “Each of the owner's and finder's apps will be in communication with the server 250”; rest of [0027] discloses lost tracker devices, so when lost device is detected, owner is in communication with the server).
McCormick does not disclose at least one charging station.
In the same field of endeavor, however, Gill discloses at least one charging station (Fig. 7, CD1; [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Gill in the system of McCormick because this would allow the tracking device to be charged, as disclosed by Gill.


Regarding claim 4, McCormick discloses at least one scanner (Fig. 1, scanning 130; [0034]);
where the at least one scanner is operable to communicate with the at least one tracker, the at least one user device, the at least one remote server, or combinations thereof via the one or more networks (Fig. 1 shows scanner part of client computing device 100, which communicates with server 150 and network 140; Fig. 3 shows device 300 communicating with network  and server);
where the at least one scanner is operable to identify the at least one tracker that is scanned by the at least one scanner ([0037] discloses scanner can scan and identify trackers);
where the at least one scanner is operable to complete payment processing (Fig. 14 shows payment processing; [0022]; [0041] on page 6, left column, lines 5+ discloses “…Owners of lost tracker devices are often highly motivated to find their lost trackers, and are willing to pay a modest finder's fee (e.g., a few dollars) for a sighting of the lost tracker….. Upon receiving the push notification about a new sighting, a payment screen (also known as a paywall) may appear on the owner's UI 112 to ask the owner if they would like to pay for the new sighting information…” ; wherein the scanner scans a tracker and if a lost tracker is found, the above payment processing is done) and transmit the location information of said at least one tracker ([0006] & [0007] last sentences, wherein location information is sent to the server whenever the criteria is met).
Charging station is analyzed as in claim 1 above.	


Regarding claim 6, McCormick discloses  responsive to receiving a report of the loss of the tracked entity, the at least one remote server communicates one or more messages to a plurality of the at least one user devices alerting the at least one user devices to the loss of the tracked entity ([0027] discloses finder devices that play a role in finding the lost device), requesting assistance in the search for the tracked entity ([0027]; wherein the finder devices provide the assistance in the search), and providing a last known location of the at least one tracker that is associated with the tracked entity that is reported as lost (Fig. 7  discloses last location tracker/scanned device was seen).



Claims 2 – 3, 5  are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 20180035257) in view of Gill (US 20210007325) and further in view of Daoura et al. (US 11043086).

Regarding claim 2, McCormick discloses sending commands to control tracker devices ([0040]; [0045]).
McCormick does not disclose modifying the operation of the at least one tracker comprises activating and/or deactivating visible features of the at least one tracker, audible features of the at least one tracker, haptic features of the at least one tracker, or combinations thereof.
In the same field of endeavor, however, Daoura discloses a tracker with audible features (Fig. 5 shows an example of audible features on the tracker; column 16, lines 10 – 26).
One of ordinary skill in the art can combine the two inventions to have McCormick method control the audible features. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of McCormick and Daoura, since this would allow the user to control audible features on the tracker, in this case changing the volume. This would make find the tracker easier if the volume is increased.

Regarding claim 3, McCormick does not disclose the at least one remote server maintains, in a database, timestamped records of the location information that comprise a history of movement of the at least one tracker device.
In the same field of endeavor, however, Daoura discloses the at least one remote server maintains, in a database, timestamped records of the location information that comprise a history of movement of the at least one tracker device (Fig. 15 shows timestamps T1, T2, T3  sent to cloud 100; column 23, lines 43 -  51. Database inherent since cloud saves historical data).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Daoura in the system of McCormick because this would allow the tracking history to be saved in case it is for future use.

Regarding claim 5, McCormick discloses at least one scanner (Fig. 1, scanning 130; [0034]);
where the at least one hub is operable to communicate with the at least one tracker, the at least one user device, the at least one remote server, the at least one scanner, or combinations thereof via the one or more networks  (Fig. 1 shows scanner part of client computing device 100, which communicates with server 150 and network 140; Fig. 3 shows device 300 communicating with network  and server);
where the at least one scanner is operable to identify the at least one tracker via the at least one scanner associated with the at least one hub ([0037] discloses scanner can scan and identify trackers);
McCormick does not disclose a hub. 
In the same field of endeavor, however, Daoura discloses a hub (column 5, lines 40 – 43; column 6, line 65 – column 7, line 2);
where responsive to identifying the at least one tracker, the at least one hub is operable to trigger one or more events on the at least one tracker, display location specific content, or both (column 5, lines 46 – 51).

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the hub, as taught by Daoura, in place of the scanner in the system of McCormick, because the hub would have the benefit of being in a  fixed location , thereby always providing the ability to search for a tracker, as opposed to other mobile devices, which are moving and may not be present at a location at times. 

McCormick does not disclose at least one charging station.
In the same field of endeavor, however, Gill discloses at least one charging station (Fig. 7, CD1; [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Gill in the system of McCormick because this would allow the tracking device to be charged, as disclosed by Gill.


Claims 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 20180035257) in view of Daoura et al. (US 11043086).

Regarding claim 7, McCormick discloses a method comprising:
communicating over one or more networks, from at least one tracker to at least one remote server (Figs. 2 &3 show networks; Fig. 2, element 210; Fig. 3, element 310; Fig. 2, server 250; Fig. 3, server 350; [0027]; [0030]), location information of a tracked entity ([0004], lines 16+ disclose “User A may have her ABC Tracker device attached to her wallet “ ; [0048] discloses “… a user that attaches a tracker to a set of keys..”; wherein the tracked entity here is the wallet or keys; [0030] discloses several other types of items that may be tracked) to which the at least one tracker is attached on a periodic and repeated basis (Abstract, 6th last lines+ discloses “ … when the sighting of the registered trackable device meets the criteria, a report of the new location to a server, the report including a geographical location of the registered trackable device…”; [0006] & [0007] last sentence; wherein periodic and continuous is inherent since location  information is constantly fed back to the server);
receiving over the one or more networks, by the at least one remote server, a report of the loss of the tracked entity ([0027], left column,12th last line states “Each of the owner's and finder's apps will be in communication with the server 250”; rest of [0027] discloses lost tracker devices, so when lost device is detected, owner is in communication with the server);
initiating a lost entity event by said server when a report of the loss of the tracked entity is received at said server (Figs. 5, “Tap this button to track a device …”; [0045]; wherein server sends message to the user device to initiate tracking a lost device).

McCormick does not disclose tracking, by the at least one remote server, the location information of the tracked entity as timestamped records in a database.
In the same field of endeavor, however, Daoura discloses tracking, by the at least one remote server, the location information of the tracked entity as timestamped records in a database (Fig. 15 shows timestamps T1, T2, T3  sent to cloud 100; column 23, lines 43 -  51. Database inherent since cloud saves historical data).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Daoura in the system of McCormick because this would allow the tracking history to be saved in case it is for future use.

Regarding claim 8, McCormick discloses initiating a lost entity event comprises: modifying, by the at least one remote server, one or more data records in the database to record the loss of the tracked entity ([0004], 9th last line discloses “…the owner of the lost device typically must designate a particular item as “lost” through an application interface….”; wherein designating as lost implied database is updated);
communicating, by the at least one remote server to a plurality of one or more user devices, one or more messages alerting the one or more user devices to the loss of the tracked entity  ([0027] discloses finder devices that play a role in finding the lost device),  requesting assistance in the search for the tracked entity ([0027]; wherein the finder devices provide the assistance in the search), and providing a last known location of the at least one tracker that is associated with the tracked entity that is reported as lost (Fig. 7  discloses last location tracker/scanned device was seen).


Regarding claim 9, McCormick discloses sending commands to control tracker devices ([0040]; [0045]).
McCormick does not disclose activating visible features of the at least one tracker, audible features of the at least one tracker, haptic features of the at least one tracker, or combinations thereof.
In the same field of endeavor, however, Daoura discloses a tracker with audible features (Fig. 5 shows an example of audible features on the tracker; column 16, lines 10 – 26).
One of ordinary skill in the art can combine the two inventions to have McCormick method control the audible features. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of McCormick and Daoura, since this would allow the user to control audible features on the tracker, in this case changing the volume. This would make find the tracker easier if the volume is increased.

Regarding claim 10, McCormick discloses receiving, by the at least one remote server, a report of finding the tracked entity ([0040] discloses “….e-mail notification to send e-mails if a lost tracker device is found….”; [0057], 1st sentence discloses “…When a tracker device contained within the Device object 172 receives this notification that the tracker device has been found, the server 150 notifies the owner (according to the owner's computing device settings) and, when opened, the application downloads the updated information from the Device object 172 from the server 150”; wherein server receiving the report is inherent since the server sends notifies the owner).
McCormick does not explicitly disclose terminating the lost entity event. However, this is obvious to try since once a lost device is found, it doesn’t need to be searched for anymore. Under Rationales for Obviousness (MPEP 2143, Rationale E), this Is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to terminate the lost entity event, since this would allow resources to be used for other purposes, including searching for other devices that may be still lost.

Regarding claim 11, McCormick discloses terminating a lost entity event comprises:
modifying, by the at least one remote server, one or more data records in the database to record that the tracked entity is no longer lost ([0004], 9th last line discloses “…the owner of the lost device typically must designate a particular item as “lost” through an application interface….”; wherein designating as lost implied database is updated. Similarly, when found, the “lost” flag can be removed);
Docket Number: TRA-npr-001-47- Patentcommunicating, by the at least one remote server to a plurality of the one or more user devices, one or more messages alerting the one or more user devices that the tracked entity is no longer lost (inherent since when  lost flag is removed, the server communicates with devices  similar to the limitation in claim 7 “ initiating a lost entity event … “, except that now the reverse is done).

Regarding claim 12, McCormick discloses sending commands to control tracker devices ([0040]; [0045]).
McCormick does not disclose terminating a lost entity event comprises: deactivating visible features of the at least one tracker, audible features of the at least one tracker, haptic features of the at least one tracker, or combinations thereof.
In the same field of endeavor, however, Daoura discloses a tracker with audible features (Fig. 5 shows an example of audible features on the tracker; column 16, lines 10 – 26).
One of ordinary skill in the art can combine the two inventions to have McCormick method control the audible features. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of McCormick and Daoura, since this would allow the user to control audible features on the tracker, in this case changing the volume or turning it off. 

Regarding claim 13, McCormick does not explicitly disclose requiring that the report of finding the tracked entity originates at the one or more user devices associated with a child's parent if the tracked entity is a child.  
However, McCormick discloses several items that can be tracked ([0004], lines 16+ disclose “User A may have her ABC Tracker device attached to her wallet “ ; [0048] discloses “… a user that attaches a tracker to a set of keys..”; wherein the tracked entity here is the wallet or keys; [0030] discloses several other types of items that may be tracked). Having a child tracked can be done in aa similar manner by attaching a tracking device to a child. McCormick discloses various client computing devices (Fig. 3, elements 300) and owner devices (Fig. 2, element 200). The owner can be a parent of the child. These are obvious variations of who is being tracked and who determines the actions to be taken. Under Rationales for Obviousness (MPEP 2143, Rationale F), this is not considered patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the parent control the settings, if a child was being tracked.

 Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to real-time tracking devices:

Barnett et al.  (US 20180168464) discloses Internet Of Things (IoT) Personal Tracking Apparatus, System, And Method.
Madden et al.  (WO 2020006569A1) discloses object tracking using disparate monitoring systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632